KRAMER, Judge,
dissenting:
While the majority focuses solely on refuting the argument of the pro se appellant, the real issue in this ease, unreferenced by the majority, is whether the appellant’s marriage to Ninfa Palma is valid under 38 U.S.C. § 103(e) and 38 C.F.R. § 3.1(j) (1993).
Title 38 U.S.C. § 103(e) provides:
In determining whether or not a person is or was the spouse of a veteran, their marriage shall be proven as valid for the purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.
The corresponding regulation, 38 C.F.R. § 3.1(j), states: “Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.”
As a prerequisite to applying the statute and regulation to the appellant, the BVA should have discussed the meaning of the phrase, “when the right to benefits accrued” and should have addressed whether the law of the place to be applied was that which was in effect at the time o/the marriage or at the time when the right to benefits accrued, or the law of such place which is presently in effect. See Sanders v. Brown, 6 Vet.App. 17, 19 (1993); see also Karnas v. Derwinski, 1 Vet.App. 308, 311-13 (1991). After such discussion, the BVA should have applied the law to the facts of this case. I note that at least one possibly critical factual determination, whether the parties presently reside in the Philippines or in the United States, has not been made. See R. at 189 where the appellant stated, “I left Manila last August 2,1992, in order to follow up my petition for natural*106-112ization.... [I] request that my monthly pension checks be forwarded to my current [Texas] address where I will reside indefinitely.”
The BVA did address one possible consideration with respect to the present validity of the appellant’s marriage, the validity of the appellant’s March 1949 Nevada divorce decree from his first wife. R. at 7. In addressing the decree’s validity, the BVA simply noted an opinion of the District Counsel. Id. However, the BVA did not incorporate this opinion into its own decision. Simply noting a District Counsel opinion is not sufficient. Pursuant to 38 U.S.C. § 7104(a), the BVA, itself, must “consider[ ] ... applicable provisions of law and regulation.” Further, in rendering such decision, pursuant to 38 U.S.C. § 7104(c), it is only “bound ... by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.” An opinion rendered by a District Counsel is not included in subsection (e).
Even if the BVA had incorporated the District Counsel opinion, that opinion was deficient. Rather than discussing the provisions of §§ 103(c) and 3.1(j), referenced above, and then applying these provisions to the facts here, the opinion was limited to concluding that the Philippine law in effect in 1949, at the time of the Nevada divorce, did not recognize the validity of the divorce and then, ambiguously, concluded either that a 1950 change in Philippine law did not validate the 1949 decree or that it did not validate the 1983 marriage. R. at 184-85.
I would vacate the BVA decision on these grounds and remand accordingly.